Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to RCE received 01/18/2022 with respect to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 12/20/2021.

				Claim Rejections - 35 USC § 112
3.       In view of Applicant’s argument [Remarks] and amendments filed 12/20/2021, claim rejection(s) with respect to 35 USC 112(b) have been fully considered and the rejection of claims 1-5, 7-8, 10, 13 and 19-23 under 35 U.S.C. 112(b) is withdrawn.



Examiner’s Statement of Reasons for Allowance
4.       Claims 1-5, 7, 8, 10, 13, 20-28 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent claim 1 and similar Independent claim 20, the prior art(s) searched and cited neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim(s) 1 and 20.  

In the prior art cited; Chiou et. al. (US PG. Pub. 2006/0282527 A1) teaches in Sect. [0035]-[0037], VSNMP and VSNM Broadcast Protocol, wherein, The VSNMI (Very Simple Network Management Interface) requires a protocol to transmit and receive the data required by the VSNM network.  For the sake of discussion, this protocol will be called VSNMP (Very Simple Network Management Protocol).  It is tempting to consider the long-established and similarly named, SNMP protocol for this task; it unquestionably works and makes efficient use of network bandwidth.  However, it requires ASN.1 encoding of transmitted data and Object Identifiers--used to address data--are difficult to interpret due to the extensive structure of the MIB.  There are three different versions of SNMP; version 1, version 2c and version 3.  Version 2c adds functionality to version 1.  In particular, version 2c adds the getbulk method to allow large "chunks" of data to be down loaded with a single request.  The version 2 standard originally included security mechanisms but agreement could not be reached so the security mechanisms were dropped and v2c--which uses version 1 security mechanisms--became the deployed standard.  It was left to version 3 to add security mechanisms to SNMP; SNMPv3 is SNMPv2 plus security and administration. The SNMPv3 adds a wrapper around SNMPv2c (or SNMPv1); the original SNMP packet is encrypted and a new header is added.  However the underlying protocol is unchanged--the same requests and responses are still used and it is still built on the use of UDP.  We can safely discount SNMPv3 as a basis for VSNMP.

	

	“a method of controlling an information processing apparatus capable of communicating with an external apparatus in Simple Network Management Protocol version 3 (SNMPv3) and executing an application capable of instructing an external apparatus to perform printing, the method comprising:
	acquiring an engine identification from one or more external apparatuses by broadcasting a request for acquiring the engine identification;
	transmitting, based on the acquired engine identification, a request for acquiring management information base (MIB) information to an external apparatus configured to transmit an engine identification including predetermined information, and acquiring the MIB information; and
	displaying an external apparatus supported by the application as a search result based on the acquired MIB information,
	wherein an external apparatus not supported by the application is not displayed as the search result based on the acquired MIB information.”, since the cited reference of Chioy fails obtain engine identification of an external device such as a printer or scanner through a wireless broadcast request for the proper transfer and reception of associated management information base (MIB) information for display as required by the claim. 
	


7.	Independent claim 20 is essentially the same as Independent Claim 1 and refers to “A non-transitory computer-readable storage medium” of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

Regarding Independent claim 24, the prior art(s) searched and cited neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 24,.  

The cited prior art of Chiou et. al. (US PG. Pub. 2006/0282527 A1) teaches in Sect. [0035]-[0037], VSNMP and VSNM Broadcast Protocol, wherein, The VSNMI (Very Simple Network Management Interface) requires a protocol to transmit and receive the data required by the VSNM network.  For the sake of discussion, this protocol will be called VSNMP (Very Simple Network Management Protocol).  It is tempting to consider the long-established and similarly named, SNMP protocol for this task; it unquestionably works and makes efficient use of network bandwidth.  However, it requires ASN.1 encoding of transmitted data and Object Identifiers--used to address data--are difficult to interpret due to the extensive structure of the MIB.  There are three different versions of SNMP; version 1, version 2c and version 3.  Version 2c adds functionality to version 1.  In particular, version 2c adds the getbulk method to allow large "chunks" of data to be down loaded with a single request.  The version 2 standard originally included security 

	
	In particular, Chiou fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 24 as follows:
	“broadcasting a packet for requesting the engine identification;
	performing first determination as to whether an external apparatus responding to the broadcasting is a candidate for an external apparatus supported by the application, based on the engine identification received from the external apparatus responding to the broadcasting;
	transmitting a packet for requesting MIB information to the external apparatus determined to be the candidate in the first determination; and
	displaying a notification in a case where the MIB information is not received after the transmitting and not displaying the notification in a case where it is determined in the first determination that there is no external apparatus supported by the application.”, since the cited reference of Chiou fails obtain engine identification of an external device 
	
8.	Therefore, the prior arts search and the cited reference of Chiou fails to explicitly teach the claimed limitation(s) as required by independent claim 24.

9.       It follows that claims 2-5, 7-8, 10, 13, 21-23 and 25-28 are then inherently allowable for depending on an allowable base claim.

10.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677